Exhibit 23.2 CONSENT OF DEGOLYER AND MACNAUGHTON Ladies and Gentlemen: We hereby consent to the use of the name DeGolyer and MacNaughton, to references to DeGolyer and MacNaughton as independent petroleum engineers, and to the inclusion of information taken from our “Appraisal Report as of December31, 2011 on Certain Properties owned by Linn Energy, LLC,” “Appraisal Report as of December31, 2010 on Certain Properties owned by Linn Energy, LLC” and “Appraisal Report as of December31, 2009 on Certain Properties owned by Linn Energy, LLC” in the sections “Business,” “Risk Factors,” “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Supplemental Oil and Gas Data (Unaudited)” in the Linn Energy, LLC Annual Report on Form10-K for the year ended December31, 2011, (the “10-K”) and in the registration statements (Nos.333-131153 and 333-151610) on FormS-8 and the registration statements (Nos.333-146120, 333-148061, 333-148134, and 333-162357) on FormS-3. We further consent to the inclusion of our Letter Report dated February16, 2012 as Exhibit 99.1 in the 10-K. Very truly yours, /s/DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716 Dallas, Texas February23, 2012
